Order entered October 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00939-CV

                                  JACK LAGOS, Appellant

                                                V.

   PLANO ECONOMIC DEVELOPMENT BOARD, INC., PHIL DYER AND SALLY
                         BANE, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00663-2013

                                           ORDER
       The Court GRANTS appellant’s October 19, 2014 second motion to extend time to file

brief and ORDER the brief be filed no later than November 19, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE